UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA          18-CR-00660


                - against-         Statement of Reasons Pursuant to
                                   18 U.S.C.§ 3553(c)(2)
 KENISHA KENDREA FANFAIR,

                      Defendant.



Parties                            Appearances




For United States                  Kayla Sensing
                                   United States Attorney's Office
                                   271 Cadman Plaza East
                                   Brooklyn, NY 11201
                                   718-254-6279




For Defendant                      James Darrow
                                   Federal Defenders of New York
                                   1 Pierrepont Plaza, 16^^ Floor
                                   Brooklyn, NY 11201
                                   718-407-7419
  Jack B. Weinstein,Senior United States District Judge:


  Table of Contents
  I.    Introduction                                                                               2
  II.   Offense                                                                                    2
  III. Guilty Plea                                                                                 3
  IV. Sentencing Hearing                                                                           3
  V. Guideline Calculation and Statutory Minimum                                                   3
  VI.   Law                                                                                        4
  VII. 18 U.S.C. § 3553(a) Considerations                                                          4
  VIII. Sentence                                                                                   5
  IX.   Conclusion                                                                                 7



 I.       Introduction


          Defendant Kenisha Kendrea Fanfair pled guilty to importing cocaine into the United

  States and possession of cocaine with intent to distribute. She acted as a drug courier,

  swallowing nearly 200 pellets filled with cocaine before boarding a flight from Guyana to New

  York.


          The advisory Guidelines range of24 to 30 months is much too severe in this case—

  typical of many others. Defendant, a 27-year-old Guyanese citizen, has no criminal history. She

  had only a minor role in a larger scheme to traffic cocaine into the United States. She grew up in

  an impoverished household with an absent mother and a stepfather who repeatedly sexually

  abused her. Now a single mother to two young girls, she has dedicated her life to her children

  and her younger siblings. A sentence of time-served (five months incarceration) is sufficient

  and will allow her to promptly return home to continue providing for her family.

II.       Offense


          Fanfair arrived at John F. Kennedy International Airport in Queens, New York on

  November 26,2018 aboard a flight from Georgetown, Guyana. Presentence Investigation
   Report("PSR")K 4. She was selected for an enforcement examination by United States Customs

   and Border Protection officers. Id. During the inspection, she admitted to having ingested

   narcotics. Id. An x-ray examination was conducted which revealed foreign bodies insider her.

   Id. She eventually passed 199 pellets containing approximately 851 grams of cocaine. Id.

III.       Guilty Plea

           On January 31, 2019, defendant pled guilty to importing 500 grams or more of cocaine

   into the United States, in violation of 21 U.S.C. §§ 952(a), 960(a)(1), and 960(b)(2)(B)(ii), and

   possession with intent to distribute 500 grams or more of cocaine, in violation of 21 U.S.C. §§

   841(a) and 841(b)(l)(B)(ii)(II). Id. If 1-3.

IV.        Sentencing Hearing

           A sentencing hearing was conducted on May 1, 2019. The proceeding was videotaped to

   develop an accurate record ofthe courtroom atmosphere. See In re Sentencing, 219 F.R.D. 262,

   264(E.D.N.Y. 2004)("A judge applies mental impressions of many tangible and intangible

   factors when imposing a sentence.")-

 V.        Guideline Calculation and Statutory Minimum

           Defendant's base offense level is 24. PSR |f 10. Her offense level was reduced by four

   points because she was a minimal participant in the drug trafficking scheme, /c/. |f 13. Three

   more points were deducted for her acceptance of responsibility and timely notification of a guilty

   plea. /c/. Iflf 17-18. Her total offense level is 17. Id. jf 19.

           Her criminal history category is I because she has no prior arrests. Id. ^ 22. The

   guideline imprisonment range is 24 to 30 months. Id. H 47.

           She qualifies for safety-valve relief. Id.^ 46. There is no minimum applicable. Id.
VI.       Law


          The Sentencing Guidelines are advisory. United States v. Booker, 543 U.S. 220(2005).

   A district court is required to "consider all of the § 3553(a)factors to determine whether they

   support the sentence requested by a party." Gall v. United States, 552 U.S. 38, 49-50(2007).

   Criminal sentencing is predicated on an "individualized assessment" of each defendant. Id. at

   50. The sentence must be "sufficient, but not greater than necessary" to comply with the

   purposes set forth in Section 3553(a)(2). See 18 U.S.C. § 3553(a).

VII.      18 U.S.C.§ 3553(a) Considerations

          Fanfair is a 27-year-old from Georgetown, Guyana. PSR If 27. She grew up under

   exceptionally difficult circumstances. Id. jfjf 29-30. Her mother raised her along with eight

   other children—her two full siblings and her six maternal half siblings. Id. |f 28. They lived in

   poverty. Id. jf 29. There was not always enough food to eat. Id. Her father was out of the

   picture. See id.

          Defendant's mother did not properly care for her children. Id. She was often absent,

   leaving the children to fend for themselves. See id. The responsibility fell on defendant to look

   after her younger siblings. Id. She took it upon herself to make sure her siblings went to school,

   had enough to eat, and were bathed and dressed. See Letter from J. Darrow, Apr. 9,2019, EOF

   No. 16("Def.'s Sent. Mem."), at 2. She dropped out of high school after 10'*^ grade so she could
   stay home to care for her younger siblings. See id.; PSR jf 40

          When Fanfair was young, her mother married her stepfather. PSR jf 29. He was a drug

   dealer. Id. He was also abusive. Id. jf 30. Her stepfather began sexually abusing defendant

   when she was twelve years old. Id. He raped her on a regular basis, impregnating her twice—

   once when she was 14 and once when she was 15. Id.
           Her mother enabled the abuse. See id When defendant told her mother about the

    assaults, she did nothing to help her. See id. She forced her daughter to lie to authorities about

    what was happening to her and arranged for an abortion both times defendant became pregnant.

    Id. The abuse only stopped because her stepfather was arrested on drug charges when defendant

    was 15. Id. He spent three years in prison. Id. Defendant had moved out of her mother's house

    by the time her stepfather was released. Id.

           Fanfair has two daughters—a 9 year old and a 4 year old. Id. |f|f 31-32. Both children

    are healthy and in school. Id. Defendant had her first child when she was 18 years old. Id. If

    31. The relationship with the child's father ended shortly after the child was bom. Id. He has

    not had any involvement in their daughter's life and does not provide any financial assistance for

    the child. Id. Defendant was in a relationship with the father of her younger daughter for almost

    ten years. Id. If 32. The relationship ended in 2018. Id. He no longer provides her or their

    daughter with financial support. See Sent. Hr'g Tr., May 1, 2019.

           Defendant resides with her two children and her younger sister in Guyana. Id. |f 33.

    Money is tight. See id. If 42. She works as a hairstylist, eaming an estimated $800 a month. Id.

    The instant offense was committed out offinancial desperation to support her family. See Def.'s

    Sent. Mem.,at 4.

           She has spent the past 5 months in a Brooklyn prison. PSR [f 35. She is working in

    laundry services and has had no disciplinary incidents. Id.

           This is her first contact with the criminal justice system. See id. JfJf 20-25.

VIII.      Sentence


           Defendant is sentenced to time served. Upon recommendation of Probation, no

    supervised release. A $200 special assessment is imposed. No fine.
       The Guidelines do not reflect defendant's minimum culpability. See United States v.

Diaz, No. 1 l-CR-00821-2 JO,2013 WL 322243, at *1 (E.D.N.Y. Jan. 28, 2013)("[T]he

Guidelines ranges for drug trafficking offenses are not based on empirical data. Commission

expertise, or the actual culpability of defendants.... Instead, they are driven by drug type and

quantity, which are poor proxies for culpability."). Her role in the drug trafficking scheme was

minimal. As an internal courier, she put herself at great physical risk for a small monetary

reward. Despite a traumatic childhood marked by poverty and sexual assault, she has attempted

to provide a stable household for her two young daughters.

       Five months incarceration is appropriate. See 18 U.S.C. § 3553(a). Any more time in

prison would be excessive and would unnecessarily risk further disrupting the lives of her two

young daughters. Defendant shall be immediately deported permitting her to promptly reunite

with her family.

       Specific deterrence was considered. She has expressed genuine remorse for her actions.

Deportation will provide an effective means of protecting the public from future wrongdoing by

the defendant. See United States v. Chin Chong, No. 13-CR-570, 2014 WL 4773978, at *8

(E.D.N.Y. Sept. 24,2014)("A drug courier who imports controlled substances via a commercial

airliner will face considerable difficulties committing another similar United States offense

following deportation....[T]he American public is generally safe from those who have been

deported.").

       The sentence avoids disparities with similarly situated courier cases. See, e.g.. United

States V. Juan Arias Nataniel, No. 15-cr-588(MKB)(E.D.N.Y. May 24, 2017)(time served);

United States v. Shanita Willis, No. 14-cr-573(ARR)(E.D.N.Y. July 9,2015)(probation);

United States v. Segunda De La Rosa, No. 15-cr-234(RJD)(E.D.N.Y. Apr. 14, 2016)(time
  served); United States v. Allyssa Peters, No. 15-cr-416(ERK)(time served)(E.D.N.Y. Mar. 1,

  2016).

IX.          Conclusion


             All relevant issues have been considered to ensure that the sentence is "sufficient, but not

  greater than necessary." 18 U.S.C. § 3553(a), The sentence imposed serves the needs the

  justice.




                                                           ra6k B. Wemstem
                                                           ^enior United States District Judge
  Dated: May 13, 2019
         Brooklyn, New York
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA          I8-CR-00660


                - against-         Statement of Reasons Pursuant to
                                   18 U.S.C.§ 3553(c)(2)
 KENISHA KENDREA FANFAIR,

                      Defendant.



Parties                            Appearances



For United States                  Kayla Sensing
                                   United States Attorney's Office
                                   271 Cadman Plaza East
                                   Brooklyn, NY 11201
                                   718-254-6279




For Defendant                      James Darrow
                                   Federal Defenders of New York
                                   1 Pierrepont Plaza, 16^*^ Floor
                                   Brooklyn, NY 11201
                                   718-407-7419
  Jack B.Weinstein,Senior United States District Judge:


  Table of Contents
  I.    Introduction                                                                               2
  II.   Offense                                                                                    2
  III. Guilty Plea                                                                                 3
  IV. Sentencing Hearing                                                                           3
  V. Guideline Calculation and Statutory Minimum                                                   3
  VI.   Law                                                                                        4
  VII. 18 U.S.C. § 3553(a) Considerations                                                          4
  VIII. Sentence                                                                                   5
  IX.   Conclusion                                                                                 7



 1.       Introduction


          Defendant Kenisha Kendrea Fanfair pled guilty to importing cocaine into the United

  States and possession of cocaine with intent to distribute. She acted as a drug courier,

  swallowing nearly 200 pellets filled with cocaine before boarding a flight from Guyana to New

  York.


          The advisory Guidelines range of24 to 30 months is much too severe in this case—

  typical of many others. Defendant, a 27-year-old Guyanese citizen, has no criminal history. She

  had only a minor role in a larger scheme to traffic cocaine into the United States. She grew up in

  an impoverished household with an absent mother and a stepfather who repeatedly sexually

  abused her. Now a single mother to two young girls, she has dedicated her life to her children

  and her younger siblings. A sentence oftime-served (five months incarceration) is sufficient

  and will allow her to promptly return home to continue providing for her family.

II.       Offense


          Fanfair arrived at John F. Kennedy International Airport in Queens, New York on

  November 26,2018 aboard a flight from Georgetown, Guyana. Presentence Investigation
   Report("PSR")^ 4. She was selected for an enforcement examination by United States Customs

   and Border Protection officers. Id. During the inspection, she admitted to having ingested

   narcotics. Id. An x-ray examination was conducted which revealed foreign bodies insider her.

   Id. She eventually passed 199 pellets containing approximately 851 grams of cocaine. Id.

III.      Guilty Plea

          On January 31, 2019, defendant pled guilty to importing 500 grams or more of cocaine

   into the United States, in violation of 21 U.S.C. §§ 952(a), 960(a)(1), and 960(b)(2)(B)(ii), and

   possession with intent to distribute 500 grams or more of cocaine, in violation of21 U.S.C. §§

   841(a) and 841(b)(l)(B)(ii)(II). Id. f 1-3.

IV.       Sentencing Hearing

          A sentencing hearing was conducted on May 1, 2019. The proceeding was videotaped to

   develop an accurate record of the courtroom atmosphere. See In re Sentencing^ 219 F.R.D. 262,

   264(E.D.N.Y. 2004)("A judge applies mental impressions of many tangible and intangible

   factors when imposing a sentence.").

 V.        Guideline Calculation and Statutory Minimum

           Defendant's base offense level is 24. PSR |f 10. Her offense level was reduced by four

   points because she was a minimal participant in the drug trafficking scheme, /(c/. |f 13. Three

   more points were deducted for her acceptance of responsibility and timely notification of a guilty

   plea. Id. Iflf 17-18. Her total offense level is 17. Id. If 19.

           Her criminal history category is I because she has no prior arrests. Id. 122. The

   guideline imprisonment range is 24 to 30 months. Id. ^ 47.

           She qualifies for safety-valve relief. Id. 46. There is no minimum applicable. Id.
VI.          Law


             The Sentencing Guidelines are advisory. United States v. Booker, 543 U.S. 220(2005).

  A district court is required to "consider all of the § 3553(a)factors to determine whether they

  support the sentence requested by a party." Gall v. United States, 552 U.S. 38, 49-50(2007).

  Criminal sentencing is predicated on an "individualized assessment" of each defendant. Id. at

  50. The sentence must be "sufficient, but not greater than necessary" to comply with the

  purposes set forth in Section 3553(a)(2). See 18 U.S.C. § 3553(a).

VIL          18 U.S.C.§ 3553(a) Considerations

             Fanfair is a 27-year-old from Georgetown, Guyana. PSR |f 27. She grew up under

  exceptionally difficult circumstances. Id. [ff 29-30. Her mother raised her along with eight

  other children—her two full siblings and her six maternal half siblings. Id. If 28. They lived in

  poverty. Id. If 29. There was not always enough food to eat. Id. Her father was out ofthe

  picture. See id.

             Defendant's mother did not properly care for her children. Id. She was often absent,

  leaving the children to fend for themselves. See id. The responsibility fell on defendant to look

      after her younger siblings. Id. She took it upon herself to make sure her siblings went to school,

      had enough to eat, and were bathed and dressed. See Letter from J. Darrow, Apr. 9, 2019,EOF

  No. 16 ("Def.'s Sent. Mem."), at 2. She dropped out of high school after lO^'' grade so she could
  stay home to care for her younger siblings. See id.; PSR |f 40

             When Fanfair was young, her mother married her stepfather. PSR jf 29. He was a drug

      dealer. Id. He was also abusive. Id. jf 30. Her stepfather began sexually abusing defendant

      when she was twelve years old. Id. He raped her on a regular basis, impregnating her twice—

      once when she was 14 and once when she was 15. Id.
           Her mother enabled the abuse. See id. When defendant told her mother about the

    assaults, she did nothing to help her. See id. She forced her daughter to lie to authorities about

    what was happening to her and arranged for an abortion both times defendant became pregnant.

    Id. The abuse only stopped because her stepfather was arrested on drug charges when defendant

    was 15. Id. He spent three years in prison. Id. Defendant had moved out ofher mother's house

    by the time her stepfather was released. Id.

           Fanfair has two daughters—a 9 year old and a 4 year old. Id. |f|f 31-32. Both children

    are healthy and in school. Id. Defendant had her first child when she was 18 years old. Id. |f

    31. The relationship with the child's father ended shortly after the child was bom. Id. He has

    not had any involvement in their daughter's life and does not provide any financial assistance for

    the child. Id. Defendant was in a relationship with the father ofher younger daughter for almost

    ten years. Id. |f 32. The relationship ended in 2018. Id. He no longer provides her or their

    daughter with financial support. See Sent. Hr'g Tr., May 1, 2019.

           Defendant resides with her two children and her younger sister in Guyana. Id. If 33.

    Money is tight. See id. If 42. She works as a hairstylist, eaming an estimated $800 a month. Id.

    The instant offense was committed out of financial desperation to support her family. See Def.'s

    Sent. Mem., at 4.

           She has spent the past 5 months in a Brooklyn prison. PSR [f 35. She is working in

    laundry services and has had no disciplinary incidents. Id.

           This is her first contact with the criminal justice system. See id. |f|f 20-25.

VIII.      Sentence


           Defendant is sentenced to time served. Upon recommendation of Probation, no

    supervised release. A $200 special assessment is imposed. No fine.
       The Guidelines do not reflect defendant's minimum culpability. See United States v.

Diaz, No. 1 l-CR-00821-2 JO,2013 WL 322243, at *1 (E.D.N.Y. Jan. 28, 2013)("[T]he

Guidelines ranges for drug trafficking offenses are not based on empirical data. Commission

expertise, or the actual culpability of defendants.... Instead, they are driven by drug type and

quantity, which are poor proxies for culpability."). Her role in the drug trafficking scheme was

minimal. As an internal courier, she put herself at great physical risk for a small monetary

reward. Despite a traumatic childhood marked by poverty and sexual assault, she has attempted

to provide a stable household for her two young daughters.

       Five months incarceration is appropriate. See 18 U.S.C. § 3553(a). Any more time in

prison would be excessive and would unnecessarily risk further disrupting the lives of her two

young daughters. Defendant shall be immediately deported permitting her to promptly reunite

with her family.

       Specific deterrence was considered. She has expressed genuine remorse for her actions.

Deportation will provide an effective means of protecting the public from future wrongdoing by

the defendant. See United States v. Chin Chong, No. 13-CR-570,2014 WL 4773978, at *8

(E.D.N.Y. Sept. 24,2014)("A drug courier who imports controlled substances via a commercial

airliner will face considerable difficulties committing another similar United States offense

following deportation....[T]he American public is generally safe from those who have been

deported.").

       The sentence avoids disparities with similarly situated courier cases. See, e.g.. United

States V. Juan Arias Nataniel, No. 15-cr-588(MKB)(E.D.N.Y. May 24, 2017)(time served);

United States v. Shanita Willis, No. 14-cr-573(ARR)(E.D.N.Y. July 9,2015)(probation);

United States v. Segunda De La Rosa, No. 15-cr-234(RJD)(E.D.N.Y. Apr. 14, 2016)(time


                                                6
  served); United States v. Allyssa Peters^ No. 15-cr-416(ERK)(time served)(E.D.N.Y. Mar. 1,

  2016).

IX.          Conclusion


             All relevant issues have been considered to ensure that the sentence is "sufficient, but not

  greater than necessary." 18 U.S.C. § 3553(a). The sentence imposed serves the needs the

  justice.




                                                                     einstem
                                                           Senior United States District Judge
  Dated: May 13, 2019                                      ■
         Brooklyn, New York
